Pee Oueiam.
This is an appeal from a judgment of the Clifton District Court in an action to recover damages for the breach of a contract for a mortgage loan.
Appellant urges three grounds for reversal.
1. That there was no contract established.
From the state of ease agreed upon it is apparent that there were proofs before the trial judge to support his finding that there was a contract.
2. That appellees suffered no damages, and
3. That there is no legal basis for the judgment.
To these the answer is also that the state of ease shows that there were proofs legally justifying the finding.
The judgment under review is affirmed, with costs.